 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Manon Huang
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     MANON HUANG                                           Case No.: 2:18-cv-02138-MCE-DB
12
                     Plaintiff,
13                                                         ORDER OF DISMISSAL
14           vs.

15 HSBC BANK USA, NATIONAL
   ASSOCIATION
16           Defendant.
17
18
             In accordance with the stipulation of the parties pursuant to Federal Rule of Civil
19
     Procedure 41(a)(2), and good cause appearing, the above entitled matter is hereby dismissed, with
20
     prejudice, each party shall bear its own attorneys’ fees and costs. The case having now been
21
     concluded in its entirety, the Clerk of Court is directed to close the file.
22
             IT IS SO ORDERED.
23
     Dated: January 9, 2019
24
25
26
27
28

                                                          1
                                               ORDER OF DISMISSAL
